ORDER

This matter having come before the Court upon the filing of a Petition for Disciplinary or Remedial Action, with attached certified copy of a judgment of conviction entered against Claire L.K. Kennedy Ogilvie in the Circuit Court for the City of Charlottesville, Virginia; and it appearing that Claire L.K. Kennedy Ogilvie is admitted to the Bar of this Court;
NOW, THEREFORE, it is this 18th day of May, 2016,
ORDERED by the Court of Appeals of Maryland that Respondent, Claire L.K. Kennedy Ogilvie, Respondent, is hereby suspended, effective immediately, from the further practice of law in the Stale of Maryland, pending further order of this Court, pursuant to Maryland Rule 16-771(c); and it is further,
ORDERED that the Clerk of this Court shall strike the name Claire L.K. Kennedy Ogilvie from the register of attorneys, pursuant to Maryland Rule 16 — 760(e), shall certify that fact to the Trustees of Client Protection Fund and the Clerks of all judicial tribunals in the State.